This presentation includes forward-looking statements whichreflect the Company’s current views with respect to futureevents and financial performance, but involve uncertaintiesthat could significantly impact results. The Private SecuritiesLitigation Reform Act of 1995 provides a “safe harbor” forsuch forward-looking statements. Financial Highlights For FYE 1/31 (1)Excludes $2.2 million (net of tax) from the sale of real estate in FYE 2008 (2)Excludes $0.15 per share from the sale of real estate in FYE 2008 2008 2009 83.2 78.8 Total Shareholders’ Equity 6.1 4.5 Total Debt .63 .65 Earnings Per Share, Diluted 9.7 9.9 Net Income $106.9 $103.4 Net Sales (1) (2) .21 Cash Dividend Paid Per Share 0.6 7.7 Share Repurchases Millions 9.9 12.1 Cash Flow from Operating Activities Net Sales For FYE 1/31 Operating Margins (a)Excludes 3.3% from the sale of real estate in FYE 2008 13.2% (a) Diluted EPS (a)Excludes $0.15 per share from the sale of real estate in FYE Cash Flow from Operating Activities $4.4 $3.9 $9.9 $12.1 First Quarter - FYE 2010 Ended 4/30 (a) Includes pension, healthcare and stock option expenses in the first quarter ended April 30,2009 and proceeds received from a legal settlement in the first quarter ended April 30, 2008.On an aggregate basis, these various items amount to $0.04 per share. 2008 2009 $0.07 Diluted EPS $1.9 $1.0 Net Income $22.7 $19.6 Net Sales $0.13 (a) Millions Strong Financial Condition $1.81per share Total Debt Total Assets Shareholders Equity Cash 4.9 104.4 79.2 26.4 Millions 4/30/09 $ Debt to EquityRatio 6.2% 34
